DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the reply received on 18 March 2021. Claims 1-20 are pending. 
Response to Amendments
In view of the amendment to claim 7, the rejection of claim 7 under 35 U.S.C. 112(b) is withdrawn. 
In view of the amendments to independent claims 1, 9, and 17, the rejections of claims 1, 3-15, 17-18, and 20 under 35 U.S.C. 102 and the rejections of claims 2, 16, and 19 under 35 U.S.C. 103 are withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. The purpose of the amendment is to correct a minor typographical error in claim 17. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 17. A method for guiding a vehicle into alignment with a trailer hitch, comprising: 
presenting a vehicle exterior image on a display within the vehicle; 
receiving a user input indicating an area on the display;

, setting the input location as a hitch location, and determining a distance and angle between a hitch ball of the vehicle at an initial vehicle location and the hitch location; and 
controlling a vehicle steering system to guide the vehicle to align a hitch ball of the vehicle with the hitch location, including tracking a current location of the vehicle, received from a vehicle positioning system, relative to the initial vehicle location, to cause the vehicle to move the hitch ball through the distance and at the angle between the hitch ball of the vehicle at the initial vehicle location and the hitch location.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: whether alone or in combination, the prior art of record does not disclose or teach every limitation recited by claims 1, 9, and 17. Claims 2-8, 10-16, and 18-20 are considered allowable at least for their dependence on claims 1, 9, or 17.
US 2018/0181142 A1 (Baran), the closest discovered prior art, discloses a vehicle system that obtains an image of a trailer hitch then maneuvers the vehicle into alignment with the trailer hitch using visual odometry, but does not disclose or suggest that the system tracks a current location of the vehicle using a positioning system after obtaining the initial image. 
Any comments considered necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD MELTON/Primary Examiner, Art Unit 3669